Citation Nr: 0216250	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  00-20 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for service-connected postoperative herniated nucleus 
pulposus at T7-8 with neuralgia from June 17, 1998 to May 10, 
2000.  

2.  Entitlement to an increased rating in excess of 10 
percent for service-connected postoperative herniated nucleus 
pulposus at T7-8 with neuralgia from September 1, 2000.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the RO 
that, in part, assigned an increased rating for the veteran's 
service-connected thoracic spine disability to 20 percent 
from July 24, 1999 to May 10, 2000, a temporary total rating 
effective May 10, 2000 under the provisions of 38 C.F.R. 
§ 4.30, and a 10 percent schedular evaluation from July 1, 
2000.  Subsequent rating actions assigned an increased rating 
to 20 percent from June 17, 1998 to May 10, 2000, and 
extended the temporary total rating through August 2000, with 
reduction to the schedular 10 percent, effective on September 
1, 2000.  A personal hearing before a hearing officer at the 
RO was held in September 2000.  A videoconference hearing 
before the undersigned member of the Board was held in 
February 2002.  

The Board further notes that in a May 2001 rating decision, 
the RO denied service connection for a low back disability.  
In February 2002 a notice of disagreement with this 
determination was filed.  As the filing of an NOD places a 
claim in appellate status, the United States Court of Appeals 
for Veterans Claims (Court) has held that the RO's failure to 
issue a statement of the case constitutes a procedural defect 
requiring remand.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  Accordingly, this matter will be addressed further 
hereinbelow.  


REMAND

In a letter received in October 2002, the veteran reported 
that he was scheduled to undergo back surgery for spinal 
fusion in late November 2002.  The veteran indicated that 
while he was currently employed, he had no medical coverage.  
Any time off to recuperate from his surgery, estimated to be 
about two months, would be without pay.  The veteran reported 
that he was separated and awaiting a divorce, and that his 
current financial situation was bleak.  The veteran asked for 
the Board's assistance in expediting his appeal so that he 
does not lose his home and suffer financial ruin.  Supporting 
documentation was supplied.  For that reason his motion to 
advance his case on the Board's docket was granted.  
38 C.F.R. § 20.900 (2002).  

In the interest of administrative efficiency and fairness to 
the veteran, the Board finds that a remand of this case to 
the RO, for the actions requested below, would better served 
the veteran.  This would allow the RO to consider the issue 
of whether the veteran is entitled to a temporary total 
rating, under the provisions of 38 C.F.R. §§ 4.29, 4.30 
(2002), while completing the necessary development.  

In this regard, the Board notes that while the veteran was 
examined by VA on three occasions during the pendency of this 
appeal, the examiners did not provide sufficiently detailed 
information to assess the degree of functional impairment of 
the veteran's service-connected back disability under 38 
C.F.R. §§ 4.40, 4.45, and the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Moreover, two of the examination 
reports indicated that the veteran's claims file was not made 
available for review; the third report does not indicate 
whether the claims file was reviewed.  38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
whole-recorded history.  

Given the absence of relevant clinical information, the Board 
finds that the current medical evidence of record is 
inadequate.  The duty to assist includes providing a thorough 
and contemporaneous medical examination, especially where it 
is necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

In addition, while the claim for an increased rating was 
pending, the applicable rating criteria for intervertebral 
disc syndrome, 38 C.F.R. § 4.71a, DC 5293, was amended 
effective September 23, 2002.  The timing of this change in 
the regulations requires the VA to first consider whether the 
amended regulation is more favorable to the veteran than the 
prior regulation; and, if so, the Board must apply the more 
favorable regulation.  VAOPGCPREC 11-97; Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  It is imperative that the examiners 
be provided a copy of the new criteria so that they can enter 
relevant findings for evaluation purposes.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to obtain the names and addresses of all 
VA and non-VA medical care providers who 
treated him for any back problems since 
October 2002.  Based on the veteran's 
response, the RO should attempt to obtain 
copies of all such records from the 
identified treatment sources as well as 
any VA clinical records, not already 
obtained, and associate them with the 
claims folder.  It is especially 
important to secure the records relating 
to the veteran's back surgery, scheduled 
for late November 2002.  

2.  After the veteran has had a period of 
recovery from his surgery, he should be 
afforded a VA orthopedic and neurological 
examination to determine the current 
severity of his service-connected 
herniated nucleus pulposus at T7-8 with 
neuralgia.  The claims folder and a copy 
of this REMAND must be made available to 
the examiners for review, and the 
examiners should indicate whether they 
reviewed the claims file.  In addition it 
is imperative that the examiners be 
provided a copy of the new rating 
criteria for rating intervertebral disc 
syndrome, effective September 23, 2002, 
so that findings (or the lack thereof) 
comporting with such criteria can be 
made.  All indicated tests and studies 
should be accomplished, and the clinical 
findings should be reported in detail.  
The examiners should provide the 
answers/findings indicated below to each 
question or instruction posed.

The orthopedic examiner should respond to 
the following:  

I.  Detail the range of motion in 
degrees of the thoracic spine and 
any joint affected by neuralgia.  
The normal ranges of motion of the 
affected joints should also be 
specified.  

II.  The examiner should indicated 
whether there is listing of the 
whole spine to the opposite side, 
positive Goldthwaite's sign, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or 
irregularity of joint space, 
abnormal mobility on forced motion, 
or muscle spasm on extreme forward 
bending.  

III.  The examiner should determine 
whether the veteran's thoracic spine 
or any other joint affected by 
neuralgia exhibits weakened 
movement, excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to any 
excess fatigability, weakened 
movement or incoordination.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

IV.  Lastly, the examiner should 
express an opinion on whether pain 
of the thoracic spine or any other 
joint affected by neuralgia could 
significantly limit functional 
ability during flare-ups or when the 
thoracic spine is used repeatedly 
over a period of time.  These 
determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

The neurological examiner should identify 
any neurological complaints or findings 
attributable to the veteran's service-
connected thoracic spine disability.  

I.  The examiner should note whether 
the veteran suffers from recurring 
attacks of intervertebral disc 
syndrome referable to the service 
connected back disability; and if 
so, the degree of intermittent 
relief he experiences between those 
attacks.  The examiner should 
further note whether any 
intervertebral disc syndrome that 
may be present results in 
incapacitating episodes and the 
total duration of any of these 
episodes.  

II.  The examiner should note if 
there is evidence that the veteran 
has neuropathy with characteristic 
pain attributable to the service-
connected back disability.  If so, 
the examiner should note whether the 
neuropathy results in demonstrable 
muscle spasm or any other 
neurological findings appropriate to 
the site of the diseased disc.  

Each question must be fully answered and 
explained.  If it is not feasible to 
answer any question posed, the reasons 
therefor should be indicated.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiners have provided all medical 
findings necessary to rate the veteran's 
service-connected disability, and have 
responded to all questions posed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the VA examination reports do not 
include an adequate responses to the 
specific questions/opinions requested, 
the reports must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2002).  

4.  The RO should adjudicate the merits 
of the claim based on all the evidence of 
record and all governing legal authority 
and any additional information obtained 
as a result of this remand, with 
attention given to whether the veteran is 
entitled to a temporary total rating 
based on the need for hospitalization or 
convalescence for his service-connected 
back disability, currently involving only 
the thoracic spine.  The RO's 
consideration should include both the old 
and the revised rating criteria for 
intervertebral disc syndrome, for the 
period beginning September 23, 2002 and 
apply those provisions most favorable to 
the veteran.  

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
for all evidence received since the 
previous SSOC issued in November 2001, 
and given the opportunity to respond 
thereto.  If the veteran fails to appear 
for any examination, the letter(s) 
notifying him of the date and place of 
the examination and the address to which 
the letter(s) was sent should be included 
in the claims folder.  

6.  The RO should also issue an SOC to 
the veteran and his representative 
addressing the issue of entitlement to 
service connection for a low back 
disability.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal and the RO should undertake any 
other indicated development.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  




		
	N. R. Robin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).  


